DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of the Group I, to a method of disrupting a target site in a host cell genome, claims 1-14,  in the paper of 9/14/2021, is acknowledged.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."
The information disclosure statements filed on, 3/10/2020 is acknowledged and those references listed on have been considered.
Claim Objections
Claim 20 is objected to because of the following informalities:  
The recitation “NHEJ” should be written out in full followed by the abbreviation in parenthesis the first time it is used in the claims.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-14  dependent on) is indefinite in the recitation “reduced NHEJ activity” in that it is unclear and confusing as “reduced” is a relative term and it is unclear and confusing as to what the NHEJ activity is “reduced” relative to.
Claim 7 is indefinite in the recitation “non-conventional yeast cell” in that it is unclear and confusing as what a “non-conventional yeast cell” is.  While applicants specification recites “a non-conventional yeast cell refers to yeast species which utilizes non-homologous end joining as a predominant mechanism for a DNA repair system, in contrast a conventional yeast cell (e.g., Saccharomyces or Schizomyces), 
which utilizes homologous recombination as a dominant mechanism for DNA repair 
system.  Examples of non-conventional yeast cells include Pichia (e.g., P. 
pastoria), Kluyveromyces (K. marxianus, or K. lactis), Hansenula (e.g., H. 
polymorpha), or Arxula (A. adninivorans).” (paragraph [0041]), it is unclear as to what other yeast cells might be considered “non-conventional”.
Appropriate comment/amendment is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-14 are directed to all possible methods of disrupting a target site in a host cell genome, the method comprising: (a) contacting a host cell, which comprises a nucleic acid that encodes an RNA- guided DNA endonuclease with: (i) a first linear nucleic acid capable of homologous recombination with itself or with one or more additional linear nucleic acids contacted with the host cell, whereby homologous recombination in the host cell results in formation of a circular extrachromosomal nucleic acid comprising a coding sequence for a selectable marker, (ii) a second linear nucleic acid which comprises, from 5' to 3', a RNA polymerase II promoter, a first nucleic acid encoding a first ribozyme, a nucleic acid encoding a guide RNA, a second nucleic acid encoding a second ribozyme, and a terminator, wherein the guide RNA 
The specification only provides those representative species of the above methods in Pichia pastoris cells, wherein the P. pastoris YKU70 gene is deleted, encompassed by these claims.  There is no disclosure of any particular structure to function/activity relationship in the disclosed species.  The specification also fails to describe additional representative species of these methods and means of reducing non-homologous end joining by any identifying structural characteristics or properties, for which no predictability of function is apparent.  Given this lack of additional representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of disrupting a target site in a Pichia pastoris host cell genome, the method comprising: (a) contacting a host cell, which comprises a nucleic acid that encodes an RNA- guided DNA endonuclease with: (i) a first linear nucleic acid capable of homologous recombination Pichia pastoris host cell has the  YKU70 gene deleted, does not reasonably provide enablement for any possible method of disrupting a target site in a host cell genome, the method comprising: (a) contacting a host cell, which comprises a nucleic acid that encodes an RNA- guided DNA endonuclease with: (i) a first linear nucleic acid capable of homologous recombination with itself or with one or more additional linear nucleic acids contacted with the host cell, whereby homologous recombination in the host cell results in formation of a circular extrachromosomal nucleic acid comprising a coding sequence for a selectable marker, (ii) a second linear nucleic acid which comprises, from 5' to 3', a RNA polymerase II promoter, a first nucleic acid encoding a first ribozyme, a nucleic acid encoding a guide RNA, a second nucleic acid encoding a second ribozyme, and a terminator, wherein the guide RNA guides the DNA nuclease to the target site; and (b) selecting a transformed host cell expressing the selectable marker, wherein the host cell has reduced NHEJ activity (see also above rejection under 35 U.S.C. 112(b)).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Claims 1-14 are so broad as to encompass any possible method of disrupting a target site in a host cell genome, the method comprising: (a) contacting a host cell, which comprises a nucleic acid that encodes an RNA- guided DNA endonuclease with: (i) a first linear nucleic acid capable of homologous recombination with itself or with one or more additional linear nucleic acids contacted with the host cell, whereby homologous recombination in the host cell results in formation of a circular extrachromosomal nucleic acid comprising a coding sequence for a selectable marker, (ii) a second linear nucleic acid which comprises, from 5' to 3', a RNA polymerase II promoter, a first nucleic acid encoding a first ribozyme, a nucleic acid encoding a guide RNA, a second nucleic acid encoding a second ribozyme, and a terminator, wherein the guide RNA guides the DNA nuclease to the target site; and (b) selecting a transformed host cell expressing the selectable marker, wherein the host cell has reduced NHEJ activity (see also above rejection under 35 U.S.C. 112(b)).  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the methods of disrupting a target site in any host cell genome and means of reducing non-homologous end joining in any host cell, broadly encompassed by the claims.  The Pichia pastoris host cell genome, the method comprising: (a) contacting a host cell, which comprises a nucleic acid that encodes an RNA- guided DNA endonuclease with: (i) a first linear nucleic acid capable of homologous recombination with itself or with one or more additional linear nucleic acids contacted with the host cell, whereby homologous recombination in the host cell results in formation of a circular extrachromosomal nucleic acid comprising a coding sequence for a selectable marker, (ii) a second linear nucleic acid which comprises, from 5' to 3', a RNA polymerase II promoter, a first nucleic acid encoding a first ribozyme, a nucleic acid encoding a guide RNA, a second nucleic acid encoding a second ribozyme, and a terminator, wherein the guide RNA guides the DNA nuclease to the target site; and (b) selecting a transformed host cell expressing the selectable marker, wherein the Pichia pastoris host cell has the  YKU70 gene deleted.
	The specification does not support the broad scope of the claims which encompass all possible methods of disrupting a target site in any host cell genome, the method comprising: (a) contacting a host cell, which comprises a nucleic acid that encodes an RNA- guided DNA endonuclease with: (i) a first linear nucleic acid capable of homologous recombination with itself or with one or more additional linear nucleic acids contacted with the host cell, whereby homologous recombination in the host cell results in formation of a circular extrachromosomal nucleic acid comprising a coding 
	Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any possible method of disrupting a target site in a host cell genome, the method comprising: (a) contacting a host cell, which comprises a nucleic acid that encodes an RNA- guided DNA endonuclease with: (i) a first linear nucleic acid capable of homologous recombination with itself or with one or more additional linear nucleic acids contacted with the host cell, whereby homologous recombination in the host cell results in formation of a circular extrachromosomal .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weninger et al. (J. of Biotechnology, Vol 235, pp 139-149, March 2016). 
Weninger et al. (J. of Biotechnology, Vol 235, pp 139-149, March 2016) reviews and teaches the combinatorial optimization of CRISPR/Cas9 expression enabling precesion genome engineering in the methylotrophic yeast Pichia pastoris.  Weninger et al. systematically alter and test various parameters in determining what factors promote efficient genome editing of Pichia pastoris.  While varying the parameters of the methods of genome engineering, Weninger et al. teach many methods of disrupting a target site in a host cell genome, the method comprising: (a) contacting a host cell, which comprises a nucleic acid that encodes an RNA- guided DNA endonuclease with: (i) a first linear nucleic acid capable of homologous recombination with itself or with one or more additional linear nucleic acids contacted with the host cell, whereby homologous recombination in the host cell results in formation of a circular extrachromosomal nucleic acid comprising a coding sequence for a selectable marker, (ii) a second linear nucleic acid which comprises, from 5' to 3', a RNA polymerase II promoter, a first nucleic acid encoding a first ribozyme (p 145, 3.1.2, 3.2 and supporting text), a nucleic acid encoding a guide RNA, a second nucleic acid encoding a second ribozyme, and a terminator, wherein the guide RNA guides the DNA nuclease to the target site; and (b) selecting a transformed host cell expressing the selectable marker, wherein the host cell has reduced NHEJ activity (see pages 142-144, 2.3 Transformation and screening, Figure 2 and supporting text).  Weninger et al. teach the 
Thus claim(s) 1-5, 7-10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weninger et al. (J. of Biotechnology, Vol 235, pp 139-149, March 2016). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weninger et al. (J. of Biotechnology, Vol 235, pp 139-149, March 2016) as applied to claims  1-5, 7-10, 13 and 14, above, and further in view of Naatsaari et al. (PLOS One, 29 July 2012).
As stated above, Weninger et al. (J. of Biotechnology, Vol 235, pp 139-149, March 2016) reviews and teaches the combinatorial optimization of CRISPR/Cas9 Pichia pastoris.  Weninger et al. systematically alter and test various parameters in determining what factors promote efficient genome editing of Pichia pastoris.  While varying the parameters of the methods of genome engineering, Weninger et al. teach many methods of disrupting a target site in a host cell genome, the method comprising: (a) contacting a host cell, which comprises a nucleic acid that encodes an RNA- guided DNA endonuclease with: (i) a first linear nucleic acid capable of homologous recombination with itself or with one or more additional linear nucleic acids contacted with the host cell, whereby homologous recombination in the host cell results in formation of a circular extrachromosomal nucleic acid comprising a coding sequence for a selectable marker, (ii) a second linear nucleic acid which comprises, from 5' to 3', a RNA polymerase II promoter, a first nucleic acid encoding a first ribozyme (p 145, 3.1.2, 3.2 and supporting text), a nucleic acid encoding a guide RNA, a second nucleic acid encoding a second ribozyme, and a terminator, wherein the guide RNA guides the DNA nuclease to the target site; and (b) selecting a transformed host cell expressing the selectable marker, wherein the host cell has reduced NHEJ activity (see pages 142-144, 2.3 Transformation and screening, Figure 2 and supporting text).  Weninger et al. teach the above methods wherein the contacting includes one, two or more donor DNA molecules and results integration at multiple different target sites (p 147, 3.4 and supporting text).
Naatsaari et al. teach the deletion of the Pichia pastoris KU70 homologue and that such facilitates platform strain generation for gene expression and synthetic biology.  Naatsaari et al. teach the repair process is initiated by a Ku70p/Ku80p P. pastoris KU70 and KU80 genes and shows experimental data of the involvement of the P. pastoris KU70 homologue in NHEJ.  Naatsaari et al. teach as a means of improving gene targeting efficiency in P pastoris the identification and deletion of the P. pastoris KU70 homologue.  Naatsaari et al. teach that such deletions resulted in a substantial increase in the targeting efficiency in P. pastoris.  Naatsaari et al. teach the generation of a number of strains and a whole series of expression vectors providing a broad spectrum of precise tools for both intracellular and secreted production of heterologous proteins using various selection markers and integration strategies for targeted or random integration of single and multiple genes.  Naatsaari et al. that the simplicity of targeted integration in the ku70deletion strain will further support protein production strain generation.
One of skill in the art before the effective filing date would have been motivated to practice the methods taught by Weninger et al. of disrupting a target site in a host cell genome, the method comprising:(a) contacting a host cell, which comprises a nucleic acid that encodes an RNA- guided DNA endonuclease with: (i) a first linear nucleic acid capable of homologous recombination with itself or with one or more additional linear nucleic acids contacted with the host cell, whereby homologous recombination in the host cell results in formation of a circular extrachromosomal nucleic acid comprising a coding sequence for a selectable marker, (ii) a second linear nucleic acid which comprises, from 5' to 3', a RNA polymerase II promoter, a first nucleic acid encoding a first ribozyme, a nucleic acid encoding a guide RNA, a second nucleic acid encoding a second ribozyme, and a terminator, wherein the guide RNA guides the DNA nuclease to P pastoris Ku70 gene results in a substantial increase in the targeting efficiency in P. pastoris.  The expectation of success is high based upon the high level of skill in the art of recombinant DNA and expression technology as exemplified by both Weninger et al. and Naatsaari et al. who teach all the materials and methods needed to practice the obvious methods.
Thus, claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weninger et al. (J. of Biotechnology, Vol 235, pp 139-149, March 2016) as applied to claims  1-5, 7-10, 13 and 14, above, and further in view of Naatsaari et al. (PLOS One, 29 July 2012).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weninger et al. (J. of Biotechnology, Vol 235, pp 139-149, March 2016) as applied to claims  1-5, 7-10, 13 and 14, above, and further in view of Goncalves et al. (J. Microbiol. Biotechnol. Vol 23, No 5, pp 587-601, Feb 2013).
As stated above, Weninger et al. (J. of Biotechnology, Vol 235, pp 139-149, March 2016) reviews and teaches the combinatorial optimization of CRISPR/Cas9 expression enabling precesion genome engineering in the methylotrophic yeast Pichia pastoris.  Weninger et al. systematically alter and test various parameters in determining what factors promote efficient genome editing of Pichia pastoris.  While varying the parameters of the methods of genome engineering, Weninger et al. teach many methods of disrupting a target site in a host cell genome, the method comprising: 2.3 Transformation and screening, Figure 2 and supporting text).  Weninger et al. teach the above methods wherein the contacting includes one, two or more donor DNA molecules and results integration at multiple different tarpet sites (p 147, 3.4 and supporting text).
Goncalves et al. teach that Pichia pastoris can be used as a recombinant microfactory for the production of antibodies and human membrane proteins.  Goncalves et al. teach Pichia pastoris has become a consistent choice for heterologous protein production.  Goncalves et al. teach that compared with mammalian cells, Pichia does not need a complex growth medium or culture conditions and culture conditions can be scaled up to meet greater demands and parameters influencing protein productivity and activity such as pH, aeration and carbon source feed rate can be controlled.  Goncalves et al. also teach that Pichia does not secrete high levels of native Pichia pastoris expression system is a powerful tool in antibody production, and Goncalves et al. review a number of examples in the art of the production of antibodies in P. pastoris (see page 595 middle of right column).
One of skill in the art before the effective filing date would have been motivated to practice the methods taught by Weninger et al. of disrupting a target site in a host cell genome, the method comprising:(a) contacting a host cell, which comprises a nucleic acid that encodes an RNA- guided DNA endonuclease with: (i) a first linear nucleic acid capable of homologous recombination with itself or with one or more additional linear nucleic acids contacted with the host cell, whereby homologous recombination in the host cell results in formation of a circular extrachromosomal nucleic acid comprising a coding sequence for a selectable marker, (ii) a second linear nucleic acid which comprises, from 5' to 3', a RNA polymerase II promoter, a first nucleic acid encoding a first ribozyme, a nucleic acid encoding a guide RNA, a second nucleic acid encoding a second ribozyme, and a terminator, wherein the donor DNA comprises a nucleic acid sequence encoding an antibody as taught by Goncalves et al.  The motivation for including a donor DNA which encodes an antibody comes from the teaching of Goncalves et al. that Pichia pastoris expression system is a powerful tool in antibody production.  The expectation of success is high based upon the high level of skill in the art of recombinant DNA and expression technology as exemplified by both Weninger et al. and Goncalves et al. who teach all the materials and methods needed to practice the obvious methods.
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weninger et al. (J. of Biotechnology, Vol 235, pp 139-149, March 2016) as applied to claims  1-5, 7-10, 13 and 14, above, and further in view of Arruda et al. (Biotechnol Lett, Vol 38, pp 509-517, 2016).
As stated above, Weninger et al. (J. of Biotechnology, Vol 235, pp 139-149, March 2016) reviews and teaches the combinatorial optimization of CRISPR/Cas9 expression enabling precesion genome engineering in the methylotrophic yeast Pichia pastoris.  Weninger et al. systematically alter and test various parameters in determining what factors promote efficient genome editing of Pichia pastoris.  While varying the parameters of the methods of genome engineering, Weninger et al. teach many methods of disrupting a target site in a host cell genome, the method comprising: (a) contacting a host cell, which comprises a nucleic acid that encodes an RNA- guided DNA endonuclease with: (i) a first linear nucleic acid capable of homologous recombination with itself or with one or more additional linear nucleic acids contacted with the host cell, whereby homologous recombination in the host cell results in formation of a circular extrachromosomal nucleic acid comprising a coding sequence for a selectable marker, (ii) a second linear nucleic acid which comprises, from 5' to 3', a RNA polymerase II promoter, a first nucleic acid encoding a first ribozyme (p 145, 3.1.2, 2.3 Transformation and screening, Figure 2 and supporting text).  Weninger et al. teach the above methods wherein the contacting includes one, two or more donor DNA molecules and results integration at multiple different target sites (p 147, 3.4 and supporting text).
Arruda et al. teach a constitutive expression system for Pichia pastoris based on the PGK1 promoter.  Arruda et al. teach the development of a vector for constitutive expression in Pichia pastoris based on the endogenous glycolytic PGK1 promoter.  Arruda et al. teach that a 415 pb fragment of the PGK1 promoter was sufficient to drive heterologous expression in P. pastoris.
One of skill in the art before the effective filing date would have been motivated to practice the methods taught by Weninger et al. of disrupting a target site in a host cell genome, the method comprising:(a) contacting a host cell, which comprises a nucleic acid that encodes an RNA-guided DNA endonuclease with: (i) a first linear nucleic acid capable of homologous recombination with itself or with one or more additional linear nucleic acids contacted with the host cell, whereby homologous recombination in the host cell results in formation of a circular extrachromosomal nucleic acid comprising a coding sequence for a selectable marker, (ii) a second linear nucleic acid which comprises, from 5' to 3', a RNA polymerase II promoter, a first nucleic acid encoding a first ribozyme, a nucleic acid encoding a guide RNA, a second nucleic acid encoding a Pichia pPGK1 promoter.  The motivation for placing the RNA-guided DNA endonuclease comes from the teaching of Arruda et al. who et al. that the Pichia pPGK1 promoter is sufficient to drive heterologous constitutive expression in P. pastoris.  The expectation of success is high based upon the high level of skill in the art of recombinant DNA and expression technology as exemplified by both Weninger et al. and Arruda et al. who teach all the materials and methods needed to practice the obvious methods.
Thus, claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weninger et al. (J. of Biotechnology, Vol 235, pp 139-149, March 2016) as applied to claims  1-5, 7-10, 13 and 14, above, and further in view of Arruda et al. (Biotechnol Lett, Vol 38, pp 509-517, 2016).

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
10/20/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652